
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15


Form of Warrant


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT IN COMPLIANCE WITH THE ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.


Warrant to Purchase Common Stock

of

PERCEPTRONICS, INC.


No. WC-       Date of Issuance—August 3, 2001

Void after      

    Perceptronics, Inc., a Delaware corporation (the "Company"), hereby
certifies that, for value received, Global Alpha Corporation, a British Virgin
Islands company (including any successors and assigns, "Holder"), is entitled,
subject to the terms set forth below, to purchase from the Company (including
any corporation which shall succeed to or assume the obligations of the Company
hereunder) at any time or from time to time before 5:00 PM Pacific time,
on            , (the "Expiration Date")                         (            )
fully paid and nonassessable shares of common stock, par value $0.001 per share
("Common Stock"), of the Company. The purchase price per share of such Common
Stock upon exercise of this Warrant shall be            Cents ($0.  ), subject
to adjustment as provided in Section 7 hereof (the "Purchase Price").

    1.  Series of Warrants.  This Warrant is one of a series of warrants issued
pursuant to a Securities Purchase Agreement dated April 5, 2001, as amended
August 3, 2001 (as amended, the "Securities Purchase Agreement") between the
Company and the Holder. The term "Stock Warrants," as used herein, shall refer
to this Warrant and the other warrants issued pursuant to the Securities
Purchase Agreement.

    2.  Initial Exercise Date; Expiration.  This Warrant may be exercised by the
Holder, in full or in part, at any time or from time to time before 5:00 PM,
Pacific time, on            (the "Exercise Period").

    3.  Exercise of Warrant; Partial Exercise.  This Warrant may be exercised in
full or in part by the Holder by surrender of this Warrant, together with the
form of subscription attached hereto as Schedule 1, duly executed by the Holder,
to the Company at its principal office, accompanied by payment, in cash or by
certified or official bank check payable to the order of the Company or by wire
transfer, of the Purchase Price for the shares of Common Stock to be purchased
hereunder. For any partial exercise hereof, the Holder shall designate in a
subscription in the form of Schedule 1 attached hereto delivered to the Company
the number of shares of Common Stock that it wishes to purchase. On any such
partial exercise, the Company, at its expense, shall forthwith issue and deliver
to the Holder a new warrant of like tenor, in the name of the Holder, which
shall be exercisable for such number of shares of Common Stock represented by
this Warrant which have not been purchased upon such exercise.

    4.  Termination of Warrant.  In the event that any Stock Warrant is not
exercised in full prior to its expiration, then immediately following the
expiration of such Stock Warrant, this Warrant shall be terminated.

    5.  When Exercise Effective.  The exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the business
day on which this Warrant is surrendered to the Company as provided in Section 3
and, at such time, the person in whose name any certificate for

--------------------------------------------------------------------------------

shares of Common Stock shall be issuable upon such exercise shall be deemed to
be the record holder of such Common Stock for all purposes.

    6.  Delivery on Exercise.  As soon as practicable after the exercise of this
Warrant in full or in part, the Company at its expense (including the payment by
it of any applicable issue taxes) will cause to be issued in the name of and
delivered to the Holder, or as the Holder may direct, a certificate or
certificates for the number of fully paid and nonassessable full shares of
Common Stock to which the Holder shall be entitled on such exercise (rounded up
to the next nearest whole number in the case of fractional shares).

    7.  Adjustment of Purchase Price and Number of Shares.  The Purchase Price
and the number of shares purchasable upon the exercise of this Warrant shall be
subject to adjustment from time to time upon the occurrence of certain events
described in this Section 7. Upon each adjustment of the Purchase Price, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Purchase
Price resulting from such adjustment, the number of shares obtained by
multiplying the Purchase Price in effect immediately prior to such adjustment by
the number of shares purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Purchase Price resulting
from such adjustment.

    7.1  Subdivision or Combination of Stock.  In case the Company shall at any
time subdivide its outstanding shares of Common Stock into a greater number of
shares, the Purchase Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
Common Stock of the Company shall be combined into a smaller number of shares,
the Purchase Price in effect immediately prior to such combination shall be
proportionately increased.

    7.2  Dividends in Common Stock, Other Stock, Property, Reclassification.  If
at any time or from time to time the holders of Common Stock (or any shares of
stock or other securities at the time receivable upon the exercise of this
Warrant) shall have received or become entitled to receive, without payment
therefor,

    (A) Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution,

    (B) any cash paid or payable otherwise than as a cash dividend, or

    (C) Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement, (other than (i) shares of Common
Stock issued as a stock split, adjustments in respect of which shall be covered
by the terms of Section 7.1 above or (ii) an event for which adjustment is
otherwise made pursuant to Section 7.3 below), then and in each such case, the
Holder hereof shall, upon the exercise of this Warrant, be entitled to receive,
in addition to the number of shares of Common Stock receivable thereupon, and
without payment of any additional consideration therefor, the amount of stock
and other securities and property (including cash in the cases referred to in
clauses (B) and (C) above) which such Holder would hold on the date of such
exercise had he been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property.

    7.3  Reorganization, Reclassification, Consolidation, Merger or Sale.  If
any capital reorganization of the capital stock of the Company, or any
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets to another corporation shall be effected
in such a way that holders of Common Stock shall be entitled to receive stock,
securities, or other assets or property, then, as a condition of such
reorganization, reclassification, consolidation, merger or sale, lawful and
adequate provisions shall be made whereby the holder hereof shall thereafter
have the right to purchase and receive (in lieu of the

--------------------------------------------------------------------------------

shares of the Common Stock of the Company immediately theretofore purchasable
and receivable upon the exercise of the rights represented hereby) such shares
of stock, securities or other assets or property as may be issued or payable
with respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby.
In any reorganization described above, appropriate provision shall be made with
respect to the rights and interests of the Holder of this Warrant to the end
that the provisions hereof (including, without limitation, provisions for
adjustments of the Purchase Price and of the number of shares purchasable and
receivable upon the exercise of this Warrant) shall thereafter be applicable, as
nearly as may be, in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof. The Company will not effect any
such consolidation, merger or sale unless, prior to the consummation thereof,
the successor corporation (if other than the Company) resulting from such
consolidation or the corporation purchasing such assets shall assume by written
instrument, executed and mailed or delivered to the registered Holder hereof at
the last address of such Holder appearing on the books of the Company, the
obligation to deliver to such Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, such Holder may be entitled to
purchase.

    7.4  Notice of Adjustment.  Upon any adjustment of the Purchase Price or any
increase or decrease in the number of shares purchasable upon the exercise of
this Warrant, the Company shall give written notice thereof to the registered
Holder of this Warrant. The notice shall be signed by the Company's chief
financial officer and shall state the Purchase Price resulting from such
adjustment and the increase or decrease, if any, in the number of shares
purchasable at such price upon the exercise of this Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.

    7.5  Other Notices.  If at any time:

    (A) the Company shall declare any cash dividend upon its Common Stock;

    (B) the Company shall declare any dividend upon its Common Stock payable in
stock or make any special dividend or other distribution to the holders of its
Common Stock;

    (C) the Company shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of stock of any class or other rights;

    (D) there shall be any capital reorganization or reclassification of the
capital stock of the Company; or consolidation or merger of the Company; or
consolidation or merger of the Company with, or sale of all or substantially all
of its assets to, another corporation; or

    (E) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

then, in any one or more of said cases, the Company shall give (a) at least
thirty (30) days' prior written notice of the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution
or subscription rights or for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and (b) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, at least thirty (30) days' prior written notice of the date when the
same shall take place. Any notice given in accordance with the foregoing
clause (a) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of Common Stock shall be
entitled thereto. Any notice given in accordance with the foregoing clause (b)
shall also specify the date on which the holders of Common Stock shall been
entitled to exchange their Common Stock for securities or to other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation, winding-up or conversion, as the case may be.

--------------------------------------------------------------------------------

    7.6  Certain Events.  If any change in the outstanding Common Stock of the
Company or any other event occurs as to which the other provisions of this
Section 7 are not strictly applicable or if strictly applicable would not fairly
protect the purchase rights of the Holder of the Warrant in accordance with such
provisions, then the Board of Directors of the Company shall make an adjustment
in the number and class of shares available under the Warrant, the Purchase
Price or the application of such provisions, so as to protect such purchase
rights as aforesaid. The adjustment shall be such as will give the Holder of the
Warrant upon exercise for the same aggregate Purchase Price the total number,
class and kind of shares as he would have owned had the Warrant been exercised
prior to the event and had he continued to hold such shares until after the
event requiring adjustment.

    8.  Replacement of Warrants.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of any such loss, theft or
destruction of this Warrant, on delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of such Warrant, the Company at its
expense will execute and deliver to the Holder, in lieu thereof, a new Warrant
of like tenor.

    9.  No Rights or Liability as a Shareholder.  This Warrant does not entitle
the Holder hereof to any voting rights or other rights as a shareholder of the
Company. No provisions hereof, in the absence of affirmative action by the
Holder to purchase Common Stock, and no enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder as a
shareholder of the Company.

    10.  Miscellaneous.  

    10.1  Transfer of Warrant.  This Warrant is transferable and assignable, in
whole or in part, by Holder provided that any such assignment or transfer is
made in compliance with applicable federal or state securities laws. All
covenants, agreements and undertakings in this Warrant by or on behalf of any of
the parties shall bind and inure to the benefit of the respective successors and
assigns of the parties whether so expressed or not.

    10.2  Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, or (c) two (2) business days after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the Company at the address as set
forth on the signature page hereof, to the Holder at Craigmuir Chambers,
P.O. Box 71, Road Town, Tortola, British Virgin Islands, or at such other
address as the Company or Holder may designate by ten (10) days advance written
notice to the other party hereto.

    10.3  Attorneys' Fees.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Warrant, the prevailing party shall be
entitled to reasonable attorneys' fees, costs and disbursements in addition to
any other relief to which such party may be entitled.

    10.4  Amendments and Waivers.  This Warrant may be amended or modified only
upon the written consent of both Holder and the Company. This Warrant and any
provision hereof may be waived only by an instrument in writing signed by the
party against which enforcement of the same is sought.

    10.5  Severability.  If one or more provisions of this Warrant are held to
be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

--------------------------------------------------------------------------------

    10.6  Governing Law.  This Warrant shall be governed by and construed and
enforced in accordance with the laws of the State of California, without giving
effect to its conflicts of laws principles.

    IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its officers thereunto duly authorized.

Dated: August 3, 2001,   PERCEPTRONICS, INC.,
a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

Richard Moskowitz
Title: Chairman and Chief Executive Officer         Address:   10345 West
Olympic Boulevard
Suite 102
Los Angeles, California 90064         Facsimile No.: (310) 432-6222



ATTEST:
 
 


--------------------------------------------------------------------------------

Gershon Weltman, Secretary
 
 

--------------------------------------------------------------------------------


SCHEDULE 1

FORM OF SUBSCRIPTION


(To be signed only on exercise of Warrant)

To: PERCEPTRONICS, INC.

    The undersigned, the holder of the Warrant attached hereto, hereby
irrevocably elects to exercise the purchase rights represented by such Warrant
for, and to purchase thereunder,       * shares of common stock of
Perceptronics, Inc., and herewith makes payment of $               therefor, and
requests that the certificates for such shares be issued in the name of, and
delivered to            , whose address is                        .

   

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)
 
 


--------------------------------------------------------------------------------

(Print Name)
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

Dated:            

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

*Insert here the number of shares as to which the Warrant is being exercised.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15
Form of Warrant
Warrant to Purchase Common Stock of PERCEPTRONICS, INC.
SCHEDULE 1 FORM OF SUBSCRIPTION
